CLECO CORPORATION EXHIBIT 23(a) Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Nos. 33-10169, 33-26726, 33-38362, 33-44663, 333-44364, 333-59692, 333-59696, 333-124716, 333-127496, 333-158994, and 333-164066) and the Registration Statement on Form S-3 (No. 333-162772) of Cleco Corporation of our report dated February 25, 2010 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/PricewaterhouseCoopers LLP New Orleans, Louisiana February 25, 2010
